Exhibit 10.12

 

F21.228

 

First Supplemental Agreement to Secured Loan Facility Agreement dated 30
August 2013

 

Dated:                    13 July 2015

 

(1)                                          BALTIC HARE LIMITED

BALTIC FOX LIMITED

(as Borrowers)

 

(2)                                          BALTIC TRADING LIMITED

(as Guarantor and Pledgor)

 

(3)                                          DVB BANK SE and others

(as Lenders)

 

(4)                                          DVB BANK SE

(as Agent)

 

(5)                                          DVB BANK SE

(as Security Agent)

 

[g119371kg01i001.jpg]

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

 

 

Page

 

 

 

 

 

1

 

Interpretation

 

3

 

 

 

 

 

2

 

Conditions

 

4

 

 

 

 

 

3

 

Representations and Warranties

 

7

 

 

 

 

 

4

 

Amendments to Loan Agreement and Release of the Guarantor

 

7

 

 

 

 

 

5

 

Confirmation and Undertaking

 

11

 

 

 

 

 

6

 

Counterparts

 

12

 

 

 

 

 

7

 

Notices, Law and Jurisdiction

 

12

 

 

 

 

 

Schedule 1

 

The Lenders The Commitments

 

13

 

 

 

 

 

Schedule 2

 

[First] [Second] Effective Date Confirmation

 

14

 

--------------------------------------------------------------------------------


 

Supplemental Agreement

 

Dated:  13 July 2015

 

Between:

 

(1)                                          BALTIC HARE LIMITED (“Baltic Hare”)
and BALTIC FOX LIMITED (“Baltic FOX”), each a company incorporated according to
the law of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960
(together the “Borrowers” and each a “Borrower”) jointly and severally; and

 

(2)                                          BALTIC TRADING LIMITED, a company
incorporated according to the law of the Marshall Islands whose registered
address is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands, MH 96960 (the “Guarantor”); and

 

(3)                                          the banks listed in Schedule 1,
each acting through its office at the address indicated against its name in
Schedule 1 (together the “Lenders” and each a “Lender”); and

 

(4)                                          DVB BANK SE, acting as agent and
arranger through its office at Platz der Republik 6, D-60325 Frankfurt am Main,
Federal Republic of Germany (in that capacity the “Agent”); and

 

(5)                                          DVB BANK SE, acting as security
agent through its office at Platz der Republik 6, D-60325 Frankfurt am Main,
Federal Republic of Germany (in that capacity the “Security Agent”).

 

Supplemental to a secured loan agreement dated 30 August 2013 (the “Loan
Agreement”) made between the Borrowers, the Lenders, the Agent and the Security
Agent on the terms and subject to the conditions of which each of the Lenders
agreed to advance to the Borrowers its respective Commitment of an aggregate
amount not exceeding twenty two million Dollars ($22,000,000).

 

Whereas:

 

(A)                               The Guarantor and the Borrowers request the
Finance parties to consent to an amendment to clauses 10.13 (Additional
Security) and 12.2.2 (b) and (c) (Financial Covenants) of the Loan Agreement.

 

(B)                               Pursuant to a letter addressed to DVB Bank SE
by the Guarantor and dated 23 June 2015 and in light of the proposed merger (the
“Merger”) between the New Guarantor and the Guarantor (as a consequence of which
the Guarantor will no longer be listed on the New York Stock Exchange (or any
other exchange)), the Guarantor and the Borrowers further request the Finance
parties to consent to:

 

(1)                                the Merger pursuant to clause 12.3.6 of the
Loan Agreement;

 

(2)                                  the replacement of the Guarantor by the New
Guarantor;

 

(3)                                   the release and discharge of the Guarantor
from its obligations under the Guarantee; and

 

2

--------------------------------------------------------------------------------


 

(4)                                   the Change of Control of the Guarantor (as
required pursuant to clause 12.3.21 (a) and (b) (No change in ownership) and
clause 13.1.8 (Event of Default) of the Loan Agreement).

 

(C)                             The Finance Parties are willing to agree to such
requests contained in Recital (A) and (B) and the Finance Parties and the
Borrowers have agreed to amend the Loan Agreement and the Security Documents (as
applicable) on the terms and subject to the conditions contained in this
Supplemental Agreement pursuant to which the Borrowers would agree to procure
the execution of and delivery to the Security Agent of the Additional Security
Documents.

 

(D)                               At the date of this Supplemental Agreement,
the outstanding amount of the Loan is nineteen million three hundred and seventy
five thousand Dollars ($19,375,000).

 

It is agreed that:

 

1                                                  Interpretation

 

1.1                                        In this Supplemental Agreement:

 

“Additional Security Documents” means this Supplemental Agreement, the New
Guarantee and any other agreement or document which may at any time be executed
by any person as additional security for the payment of all or any part of the
Indebtedness.

 

“Finance Parties” means the Agent, the Security Agent and the Lenders.

 

“First Effective Date” means the date on which the Agent confirms to the
Borrowers in writing substantially in the form set out in Schedule 2 that all of
the conditions referred to in Clause 2.1 have been satisfied, which confirmation
the Agent shall be under no obligation to give if an Event of Default shall have
occurred.

 

“New Guarantee” means the guarantee and indemnity to be granted by the New
Guarantor in favour of the Security Agent, in such form and containing such
terms and conditions as the Security Agent shall require.

 

“New Guarantor” means Genco Shipping & Trading Limited a corporation
incorporated under the laws of the Republic of the Marshall Islands whose
registered address is at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960 and whose principal place of business is at 299
Park Avenue, 12th Floor, New York NY 10171 and/or (where the context permits)
any other person who shall at any time during the Facility Period give to the
Lenders or to the Security Agent on their behalf a guarantee and/or indemnity
for the repayment of all or part of the Indebtedness.

 

“Second Effective Date” means the date on which the Agent confirms to the
Borrowers in writing substantially in the form set out in Schedule 2 that all of
the conditions referred to in Clause 2.2 have been satisfied, which confirmation
the Agent shall be under no obligation to give if an Event of Default shall have
occurred.

 

“Security Parties” means all parties to this Supplemental Agreement other than
the Finance Parties and “Security Party” means any one of them.

 

3

--------------------------------------------------------------------------------


 

“Supplemental Agreement” means the agreement herein contained.

 

1.2                                        All words and expressions defined in
the Loan Agreement shall have the same meaning when used in this Supplemental
Agreement unless the context otherwise requires, and clause 1.2 of the Loan
Agreement shall apply to the interpretation of this Supplemental Agreement as if
it were set out in full.

 

1.3                                        The Agent and the Borrowers hereby
designate this Supplemental Agreement as a Finance Document.

 

1.4                                        All obligations, representations,
warranties, covenants and undertakings of the Borrowers under or pursuant to
this Supplemental Agreement shall, unless otherwise expressly provided, be
entered into, made or given by them jointly and severally.

 

2                                                  Conditions

 

2.1                                        The Agent, on behalf of the Finance
Parties, confirms its consent to the requests specified in Recital A above
provided that as conditions for the agreement of the Finance Parties to such
requests and for the effectiveness of Clauses 4.1 and 4.2, the Borrowers shall
deliver or cause to be delivered to or to the order of the Agent the following
documents and evidence:

 

2.1.1                              a certificate from a duly authorised officer
of each Borrower (a) (i) confirming that none of the documents delivered to the
Agent pursuant to (as applicable) schedule 2, part I, paragraphs 1(a), 1(c), 1
(e)(f) and 1(h) of the Loan Agreement have been amended or modified in any way
since the date of their delivery to the Agent, or (ii) attaching copies,
certified by a duly authorised officer of the relevant Borrower as true,
complete, accurate and neither amended nor revoked, of any documents delivered
to the Agent pursuant to schedule 1, paragraph 1(a) of the Loan Agreement which
have been amended or modified and (b) setting out the names of the directors,
officers and, in relation to each Borrower, shareholders (after giving effect to
the Transfer) and the proportion of shares held by each shareholder;

 

2.1.2                              a certificate from a duly authorised officer
of the Guarantor (a) (i) confirming that none of its constitutional documents
delivered to the Agent pursuant to the Guarantor’s officer’s certificate dated
26 February 2014 duly executed by the Guarantor’s President, Chief Financial
Officer, Principal Accounting Officer, Secretary and Treasurer have been amended
or modified in any way since the date of their delivery to the Agent, or
(ii) attaching copies, certified by a duly authorised officer of the Guarantor
as true, complete, accurate and neither amended nor revoked, of any documents
delivered to the Agent as per above, which have been amended or modified
(b) certifying that each copy document relating to it specified in Clauses 2.1.3
and 2.1.4 (if applicable) is correct and (c) setting out the names of the
directors and officers;

 

2.1.3                              a copy, certified by the secretary of the
Guarantor as true, complete and accurate and neither amended nor revoked, of a
resolution of its directors (together, where appropriate, with signed waivers of
notice of any directors’ meetings) approving, and authorising or ratifying the
execution of, this

 

4

--------------------------------------------------------------------------------


 

Supplemental Agreement and any document to be executed by the Guarantor pursuant
to this Supplemental Agreement;

 

2.1.4                              if necessary a notarially attested and
legalised power of attorney of the Guarantor under which this Supplemental
Agreement and any documents required pursuant to this Supplemental Agreement are
to be executed by the Guarantor;

 

2.1.5                              a certificate of good standing in respect of
each Borrower and the Guarantor;

 

2.1.6                              a specimen of the signature and a copy of the
passport of each person who executes this Supplemental Agreement and any other
documents required by it;

 

2.1.7                              this Supplemental Agreement, together with
all other documents required by it;

 

2.1.8                              a legal opinion of the legal advisers to the
Agent in each relevant jurisdiction, substantially in the form or forms provided
to the Agent prior to signing of this Supplemental Agreement or confirmation
satisfactory to the Agent that such an opinion will be given;

 

2.1.9                              evidence that WFW Legal Services Limited
present of 15 Appold Street, London EC2A 2HB, England have accepted their
appointment as agent for service of process in relation to any proceedings
before the English courts in connection with this Supplemental Agreement and any
other documents required by it; and

 

2.1.10                       a copy of any other consent, licence, approval,
authorisation or other document, opinion or assurance which the Agent considers
to be necessary or desirable in connection with the entry into and performance
of the transactions contemplated by this Supplemental Agreement or for the
validity and enforceability of this Supplemental Agreement.

 

2.2                                        The Agent, on behalf of the Finance
Parties, confirms its consent to the requests specified in Recital B above
provided that as conditions for the agreement of the Finance Parties to such
requests and for the effectiveness of Clause 4.3, the Borrowers shall deliver or
cause to be delivered to or to the order of the Agent, in addition to all
documents required pursuant to clause 2.1, the following documents and evidence:

 

2.2.1                              a certificate from a duly authorised officer
of the New Guarantor (a) attaching copies of the constitutional documents of the
New Guarantor together with such other evidence as the Agent may reasonably
require that the New Guarantor is duly incorporated in its country of
incorporation and remains in existence with power to enter into, and perform its
obligations under, the Additional Security Documents to which it is to become a
party, (b) certifying that each copy document relating to it specified in
Clauses 2.2.2 and 2.2.3 (if applicable) is correct, complete and in full force
and (c) setting out the names of the directors and officers of the New
Guarantor;

 

5

--------------------------------------------------------------------------------


 

2.2.2                              a copy, certified by the secretary or a
director of the New Guarantor as true, complete and accurate and neither amended
nor revoked, of a resolution of its directors (together, where appropriate, with
signed waivers of notice of any directors’ meetings) approving, and authorising
or ratifying the execution of, the Additional Security Documents and any
document to be executed by the New Guarantor pursuant to the Additional Security
Documents;

 

2.2.3                              if necessary a notarially attested and
legalised power of attorney of the New Guarantor under which the Additional
Security Documents and any documents required pursuant to the Additional
Security Documents are to be executed by the New Guarantor;

 

2.2.4                              a certificate of good standing in respect of
the New Guarantor;

 

2.2.5                              a specimen of the signature and a copy of the
passport of each person who executes the remaining Additional Security
Documents;

 

2.2.6                              the remaining Additional Security Documents,
together with all other documents required by any of them;

 

2.2.7                              a legal opinion of the legal advisers to the
Agent in each relevant jurisdiction, substantially in the form or forms provided
to the Agent prior to signing of this Supplemental Agreement or confirmation
satisfactory to the Agent that such an opinion will be given;

 

2.2.8                              evidence that WFW Legal Services Limited
present of 15 Appold Street, London EC2A 2HB, England have accepted their
appointment as agent for service of process in relation to any proceedings
before the English courts in connection with the remaining Additional Security
Documents;

 

2.2.9                              such documentation and other evidence as is
reasonably requested by the Agent in order for the Lenders to comply with all
necessary “know your customer” or similar identification procedures in relation
to the transactions contemplated in the Finance Documents;

 

2.2.10                       a certified true copy of the Registration Rights
Agreement (as defined in the New Guarantee); and

 

2.2.11                       a copy of any other consent, licence, approval,
authorisation or other document, opinion or assurance which the Agent considers
to be necessary or desirable in connection with the entry into and performance
of the transactions contemplated by any of the remaining Additional Security
Documents or for the validity and enforceability of the remaining Additional
Security Documents.

 

2.3                                        The Borrowers undertake to deliver or
to cause to be delivered to the Agent on, or as soon as practicable after, the
First Effective Date or the Second Effective date (as applicable), the following
additional documents and evidence:-

 

2.2.1                             the legal opinions referred to in Clauses
2.1.8 and 2.2.7, duly executed; and

 

6

--------------------------------------------------------------------------------


 

2.2.2                             the process agent acceptance letter referred
to in Clauses 2.1.9 and 2.2.8 duly executed.

 

2.4                                        If any of the documents and evidence
required by Clauses 2.1 and 2.2 have not been delivered to or to the order of
the Agent in accordance therewith, the Borrowers undertake to deliver all
outstanding documents and evidence to or to the order of the Agent no later than
the date specified by the Agent, and delivery on such later date shall not be
taken as a waiver of the Agent’s right to require production of all the
documents and evidence required by Clauses 2.1 and 2.2.

 

2.5                                        All documents and evidence delivered
to the Agent pursuant to this Clause shall:

 

2.5.1                              be in form and substance acceptable to the
Agent;

 

2.5.2                              be accompanied, if required by the Agent, by
translations into the English language, certified in a manner acceptable to the
Agent; and

 

2.5.3                              if required by the Agent, be certified,
notarised, legalised or attested in a manner acceptable to the Agent.

 

3                                                  Representations and
Warranties

 

Each of the representations and warranties contained in clause 11 of the Loan
Agreement shall be deemed repeated by each Borrower at the date of this
Supplemental Agreement and at the Effective Date, by reference to the facts and
circumstances then pertaining, as if references to the Finance Documents
included this Supplemental Agreement.

 

4                                                  Amendments to Loan Agreement
and Release of the Guarantor

 

4.1                                        With effect from the First Effective
Date:

 

4.1.1                              the definition of “Supplemental Agreement”
contained in Clause 1.1 of this Supplemental Agreement shall be added to clause
1.1 of the Loan Agreement in alphabetical order;

 

4.1.2                              the definition of “Leverage” set forth in
clause 1.1 of the Loan Agreement shall be deleted and be replaced as follows:

 

““Leverage” means the aggregate Financial Indebtedness (excluding committed but
undrawn working capital lines) of the Group divided by the Value Adjusted Total
Assets.”;

 

4.1.3                              the definition of “Minimum Consolidated Net
Worth” set forth in clause 1.1 of the Loan Agreement shall be deleted and be
replaced as follows:

 

““Minimum Consolidated Net Worth” means an amount of not less than
(a) $270,150,000 plus (b) fifty per cent (50%) of the value of any subsequent
primary equity offerings of the Guarantor after the Supplemental Agreement.”

 

4.1.4                              the definition of “Security Documents” set
forth in clause 1.1 and clause 10.1 of the Loan Agreement shall be construed to
include this Supplemental Agreement; and

 

7

--------------------------------------------------------------------------------


 

4.1.5                              clause 10.13.2 of the Loan Agreement shall be
amended by adding at the end “it being agreed that security over Fleet Vessels
shall, in the Security Agent’s discretion acting reasonably, be acceptable
additional security”.

 

4.2                                        With effect from the First Effective
Date and until and including 30 June 2016:

 

reference to “one hundred and thirty per cent (130%)” in Clause 10.13
(Additional Security) of the Loan Agreement shall be construed to refer to “one
hundred and ten per cent (110%)”.

 

4.3                                        With effect from the Second Effective
Date:

 

4.3.1                              The remaining definitions contained in Clause
1.1 (other than the definition of “Finance Parties”, “First Effective Date”,
“Second Effective Date”  and “Security Parties”) of this Supplemental Agreement
shall be added to clause 1.1 of the Loan Agreement in alphabetical order;

 

4.3.2                              the definition of “Change of Control” set
forth in clause 1.1 of the Loan Agreement shall be deleted and be replaced as
follows:

 

““Change of Control” means:

 

(A)                                        in respect of the New Guarantor, any
time during which and for any reason:

 

(a)                                          there is a sale, lease or transfer
of all or substantially all of the New Guarantor’s assets to any Person or group
(as such term is used in Section 13(d)(3) of the Exchange Act); or

 

(b)                                           there is a liquidation or
dissolution of the New Guarantor; or

 

(c)                                           there is a replacement of a
majority of the directors on the board of directors of the New Guarantor over a
two-year period from the directors who constituted the board of directors of the
New Guarantor at the beginning of such period and such replacement has not been
approved by a vote of at least a majority of the board of directors of the New
Guarantor then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved; or

 

(d)                                          there is a “change of control” or
similar event (however described) in any documentation related to any Financial
Indebtedness of the New Guarantor or the Group or any member of the Group; or

 

(e)                                           any person or group other than one
or more of the Permitted Holders that at any time becomes the owner, directly or
indirectly, beneficially or of record, of shares representing more than thirty
per cent of the outstanding

 

8

--------------------------------------------------------------------------------


 

voting or economic equity interests of the New Guarantor; and

 

(B)                                        in respect of a Borrower, any time
during which and for any reason, the New Guarantor fails to own, directly or
indirectly, one hundred per cent of the capital stock or other equity interests
of that Borrower.”;

 

4.3.3                              the definition of “Guarantor” set forth in
clause 1.1 of the Loan Agreement shall be deleted and be replaced by the
definition of “New Guarantor” contained in Clause 1.1 of this Supplemental
Agreement in alphabetical order and any references to the Guarantor in the Loan
Agreement shall no longer be a reference to Baltic Trading Limited, of the
Republic of the Marshall Islands,  but shall be construed to refer to the New
Guarantor;

 

4.3.4                              the definition of “Minimum Consolidated Net
Worth” set forth in clause 1.1 of the Loan Agreement (as amended pursuant to
Clause 4.1.3 of this Supplemental Agreement) shall be deleted and be replaced as
follows:

 

““Minimum Consolidated Net Worth” means an amount of not less than
(a) $786,360,204 plus (b) fifty per cent (50%) of the value of any subsequent
primary equity offerings of the Guarantor including the offering completed on 31
March 2015.”

 

4.3.5                              the definition of “Nordea Loan Agreement” set
forth in clause 1.1 of the Loan Agreement shall be deleted;

 

4.3.6                              the definition of “Permitted Holders” set
forth in clause 1.1 of the Loan Agreement shall be deleted and be replaced as
follows:

 

““Permitted Holders” means (a) Mr. Peter Georgiopoulos (including his immediate
family members and trusts to which he or such family members hold a beneficial
interest, (b) any corporation or any other entity directly or indirectly
controlled by Mr. Peter Georgiopoulos and (c) any person or group (as defined in
Section 13(a)(3) of the Exchange Act) who may at the time of the signing of the
Supplemental Agreement own, directly or indirectly, beneficially or of record,
shares representing more than thirty per cent of the voting or economic equity
interests of the New Guarantor, any affiliate of any such person, and any member
of such group or affiliate of such member.”;

 

4.3.7                              the definition of “Security Documents” set
forth in clause 1.1 and clause 10.1 of the Loan Agreement shall be construed to
include the remaining Additional Security Documents and exclude the Guarantee
and the Guarantor’s Assignments, in each case executed by Baltic Trading
Limited, of the Republic of the Marshall Islands;

 

4.3.8                              the definition of “Security Parties” set
forth in clause 1.1 of the Loan Agreement shall be construed to include the New
Guarantor and exclude the Guarantor;

 

9

--------------------------------------------------------------------------------


 

4.3.9                              all references in the Loan Agreement (but not
in this Supplemental Agreement) to the Guarantee shall be construed to refer to
the New Guarantee;

 

4.3.10                       the definition of “Shareholder Rights Agreement”
set forth in clause 1.1 of the Loan Agreement shall be deleted and be replaced
as follows:

 

““Shareholder Rights Agreement” means a shareholder rights agreement
substantially similar to the shareholder rights agreement entered into as of 11
April 2007 and made between the New Guarantor and Mellon Investor Services LLC,
a New Jersey Limited Liability Company as rights agent.”;

 

4.3.11                       the definition of “Subsidiary” set forth in clause
1.1 of the Loan Agreement shall be deleted and be replaced as follows:

 

““Subsidiary” means, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.”;

 

4.3.12                       clause 10.14 (b) set forth in the Loan Agreement
shall be deleted and be replaced as follows:

 

“(b)                                    “Fleet Vessels”.  The fair market value
of a Fleet Vessel (other than a Vessel) shall be determined pursuant to any
required methodology pursuant to any contractual obligation addressing the
manner in which such Fleet Vessel is to be appraised or valued (or if there is
no such other required methodology, in a manner mutually acceptable to the
Borrowers and the Agent).”; and

 

4.3.13                       without prejudice to the obligations of the
Borrowers under the Loan Agreement or to the obligations of the other Security
Parties (as defined in the Loan Agreement) under, or to the validity of, any
documents (other than the Guarantee and the Guarantor’s Assignments) which the
Security Parties (as defined in the Loan Agreement) may have executed in favour
of the Security Agent pursuant to the Loan Agreement all of which shall remain
in full force and effect, the Finance Parties hereby:

 

i)                                                  release and discharge the
Guarantor from all its obligations under the Guarantee and the Guarantor’s
Assignments with the exception of any indemnities contained in the Guarantee or
the Guarantor’s Assignments which are intended to survive; and

 

ii)                                               release to the Guarantor all
its rights, title and interest in and to all the property charged in favour of
the Security Agent under the Guarantee and the Guarantor’s Assignments.

 

10

--------------------------------------------------------------------------------


 

The Finance Parties make and give no representation, warranty or covenant in
relation to the property released under and pursuant to this Clause 4.1.14
except that it has not itself charged that property.

 

All other terms and conditions of the Loan Agreement shall remain unaltered and
in full force and effect.

 

5                                                  Confirmation and Undertaking

 

5.1                                        Each of the Borrowers confirms that
all of its respective obligations under or pursuant to each of the Security
Documents (as defined giving effect to this Supplemental Agreement) to which it
is a party remain in full force and effect, despite the amendments to the Loan
Agreement made in this Supplemental Agreement, as if all references in any of
the Security Documents (as defined giving effect to this Supplemental Agreement)
to the Loan Agreement were references to the Loan Agreement as amended and
supplemented by this Supplemental Agreement.

 

5.2                                        The definition of any term defined in
any of the Security Documents shall, to the extent necessary, be modified to
reflect the amendments to the Loan Agreement made in or pursuant to this
Supplemental Agreement.

 

5.3                                        Provided the Second Effective Date
has occurred and there is no Default, the Finance Parties hereby confirm their
consent to the cancellation of the global management agreement dated 15
March 2010 and made between the Guarantor and the New Guarantor (as amended from
time to time) provided such cancellation does not in any way affect the security
granted in favour of the Security Agent under the Loan Agreement (as amended and
supplemented from time to time).

 

5.4                                        The Security Agent shall release each
Existing Share Charge upon request by each Borrower provided that:

 

(a)                                         the Guarantor transfers all the
Shares to the New Shareholder on terms approved by the Security Agent;

 

(b)                                         the New Shareholder creates security
over the Shares in favour of the Security Agent in form and substance
satisfactory to the Security Agent;

 

(c)                                          the Security Agent receives such
legal advice, opinions and other documents as it may require in relation to the
creation of the security by the New Shareholder in form and substance
satisfactory to it;

 

(d)                                          there is no Default;

 

(f)                                           such release of the Existing Share
Charges and creation of security over the Shares is documented pursuant to a
supplemental agreement to the Loan Agreement and subject to other terms and
conditions acceptable to the Finance Parties; and

 

(f)                                           the New Guarantor reimburses the
Security Agent in respect of all fees, costs and expenses incurred by the
Security Agent and the Agent in relation to the matters referred to in the
preceding paragraphs.

 

For the purposes of this Clause 5.4:

 

11

--------------------------------------------------------------------------------


 

“New Shareholder” means the New Guarantor and any wholly-owned subsidiary of the
New Guarantor incorporated in the Republic of the Marshall Islands or other
jurisdiction approved by the Security Agent;

 

“Existing Share Charges” means the deeds of charge over shares in Baltic Hare
and Baltic Fox respectively and each dated 5 September 2013 and executed by the
Guarantor in favour of the Security Agent and “Existing Share Charge” means
either one of them; and

 

“Shares” means all the issued share capital in each of the Borrowers.

 

6                                                  Counterparts

 

This Supplemental Agreement may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.

 

7                                                  Notices, Law and Jurisdiction

 

The provisions of clauses 18 and 23 of the Loan Agreement shall apply to this
Supplemental Agreement as if they were set out in full and as if references to
the Loan Agreement were references to this Supplemental Agreement and references
to the Borrower were references to the Security Parties.

 

12

--------------------------------------------------------------------------------


 

Schedule 1

 

 

 

The Lenders

The Commitments

 

 

DVB BANK SE

$22,000,000

 

Platz der Republik 6

 

D-60325 Frankfurt am Main

 

Federal Republic of Germany

 

fax no: +44 207 256 4352 marked for the attention of Transaction and Loan
Services

 

for the purposes of Clause 18 (Notices) of the Loan Agreement with a copy to

 

DVB BANK SE

 

3 Moraitini Street & 1 Palea Leof. Posidonos

 

Delta Paleo Faliro

 

175 61  Athens, Greece

 

Fax: +30 210 455 7420

 

Email: dbg@dvbbank.com

 

13

--------------------------------------------------------------------------------


 

Schedule 2

 

[First] [Second] Effective Date Confirmation

 

To:                                      BALTIC HARE LIMITED & BALTIC FOX
LIMITED, each of

Trust Company Complex

Ajeltake Road

Ajeltake Island

Majuro

Marshall Islands

MH 96960

 

We, DVB BANK SE, refer to the supplemental agreement dated [     ] 2015 (the
“Supplemental Agreement”) relating to a secured loan agreement dated 30
August 2013 (the “Loan Agreement”) made between you as the Borrowers, the banks
listed in it as the Lenders, ourselves as the Agent and ourselves as the
Security Agent in respect of a loan to you from the Lenders of up to
$22,000,000.

 

We hereby confirm that all conditions precedent referred to in Clause [2.1]
[2.2] of the Supplemental Agreement have been satisfied.  In accordance with
Clauses 1.1 and 4 of the Supplemental Agreement the [First] [Second] Effective
Date is the date of this confirmation and the amendments to the Loan Agreement
are now effective.

 

Dated: [              ] 2015

 

 

Signed:

 

 

 

 

 

for and on behalf of

 

DVB BANK SE

 

14

--------------------------------------------------------------------------------


 

In witness of which the parties to this Supplemental Agreement have executed
this Supplemental Agreement as a deed the day and year first before written.

 

Signed and delivered as

 

)

a Deed by

 

)

BALTIC HARE LIMITED

 

)

/s/ John C. Wobensmith

acting by John C. Wobensmith

 

)

 

its duly authorised attorney-in-fact

 

)

 

in the presence of:

 

)

 

 

 

 

 

Witness signature:

/s/ Nathan C. Gaudio

 

 

 

Name: Nathan C. Gaudio

 

 

 

Address: 46 Trinity Place

 

 

 

New York, NY 10006

 

 

 

 

 

 

 

Signed and delivered as

 

)

 

a Deed by

 

)

 

BALTIC FOX LIMITED

 

)

/s/ John C. Wobensmith

acting by John C. Wobensmith

 

)

 

its duly authorised attorney-in-fact

 

)

 

in the presence of:

 

)

 

 

 

 

 

Witness signature:

/s/ Nathan C. Gaudio

 

 

 

Name: Nathan C. Gaudio

 

 

 

Address: 46 Trinity Place

 

 

 

New York, NY 10006

 

 

 

 

 

 

 

Signed and delivered as

 

)

 

a Deed by

 

)

 

BALTIC TRADING LIMITED

 

)

/s/ John C. Wobensmith

acting by John C. Wobensmith

 

)

 

its duly authorised attorney-in-fact

 

)

 

in the presence of:

 

)

 

 

 

 

 

Witness signature:

/s/ Nathan C. Gaudio

 

 

 

Name: Nathan C. Gaudio

 

 

 

Address: 46 Trinity Place

 

 

 

New York, NY 10006

 

 

 

 

15

--------------------------------------------------------------------------------


 

Signed and delivered as

 

)

 

a Deed by

 

)

 

DVB BANK SE (as a Lender)

 

)

/s/ Pinelopi Karamadouki

acting by Pinelopi Karamadouki

 

)

 

its duly authorised attorney-in-fact

 

)

 

in the presence of: Georgia Patinioti

 

)

 

 

 

 

 

Witness signature:

/s/ Georgia Patinioti

 

 

 

Name: Georgia Patinioti

 

 

 

Address: 1st and 2nd Floor

 

 

 

Filellinon 2 & Akti Miaouli

 

 

 

185 36 Piraeus

 

 

 

Greece

 

 

 

 

 

 

 

Signed and delivered as

 

)

 

a Deed by

 

)

 

DVB BANK SE (as Agent)

 

)

/s/ Pinelopi Karamadouki

acting by Pinelopi Karamadouki

 

)

 

its duly authorised attorney-in-fact

 

)

 

in the presence of: Georgia Patinioti

 

)

 

 

 

 

 

Witness signature:

/s/ Georgia Patinioti

 

 

 

Name: Georgia Patinioti

 

 

 

Address: 1st and 2nd Floor

 

 

 

Filellinon 2 & Akti Miaouli

 

 

 

185 36 Piraeus

 

 

 

Greece

 

 

 

 

 

 

 

Signed and delivered as

 

)

 

a Deed by

 

)

 

DVB BANK SE (as Security Agent)

 

)

 

acting by Pinelopi Karamadouki

 

)

/s/ Pinelopi Karamadouki

its duly authorised attorney-in-fact

 

)

 

in the presence of: Georgia Patinioti

 

)

 

 

 

 

 

Witness signature:

/s/ Georgia Patinioti

 

 

 

Name: Georgia Patinioti

 

 

 

Address: 1st and 2nd Floor

 

 

 

Filellinon 2 & Akti Miaouli

 

 

 

185 36 Piraeus

 

 

 

Greece

 

 

 

 

16

--------------------------------------------------------------------------------